Taylor, J.,
(dissenting). — I cannot agree to the conclusions reached by the majority of the court in this case on the evidence adduced therein. The testimony shows that the deceased was the aggressor who' wantonly *43brought on the difficulty that resulted in his death; and my view is that the testimony makes out a case simply and purely of manslaughter, nothing more. The time elapsed between the time when the deceased and the defendant were engaged in an active fight with each other and the time when the defendant shot and killed the deceased was too short for the defendant to have become so cool as to be able to form that premeditated design to take the life of his assailant that is necessary to a conviction for murder. My view is that the testimony makes out only a case of a killing in the heat of passion aroused by the deceased as the aggressor, and that the judgment of conviction should be reversed on the ground of the insufficiency of the evidence to support the verdict, and a new trial awlarded.